Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 1 of 24



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                         CASE No. 19-62574-Civ-COOKE/HUNT

   NAGLREITER CONSULTING, LLC,
   d/b/a NAGLREITER MDDO,

                     Plaintiff,

   v.

   TITAN MEDICAL INC.,

                     Defendant.
   ______________________________________/




    PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S AMENDED COUNTERCLAIM
                 AND INCORPORATED MEMORANDUM OF LAW




   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 2 of 24



            Plaintiff, Naglreiter Consulting, LLC d/b/a Naglreiter MDDO (“Naglreiter”), pursuant to
   Fed. R. Civ. P. 12(b)(6), moves to dismiss Counts II (fraudulent inducement), III (negligent
   misrepresentation), IV (indemnification), V (conversion), and VI (civil theft) from the Amended
   Counterclaim filed by Defendant, Titan Medical Inc. (“Titan”), (Am. Countercl., ECF No. 38 at
   10-27), for failure to state a claim. Additionally, and alternatively, Naglreiter moves to dismiss
   and/or strike Titan’s claims for “wrongful act damages” as part of its relief in Counts I, II, and III. 1
                                                Introduction
            The dispute between Naglreiter and Titan involves nothing more than a simple breach of
   contract. Naglreiter and Titan contracted for Naglreiter to provide design and development services
   to Titan pertaining to sophisticated medical instruments. Naglreiter performed under the
   Agreements (as defined below) and billed Titan accordingly, but Titan refused to pay. This forced
   Naglreiter to file suit for breach of contract to recover monies owed. In response, Titan filed a five-
   count counterclaim raising claims for breach of contract, fraudulent inducement, negligent
   misrepresentation, indemnification, and conversion. (ECF No. 14). Naglreiter moved to dismiss
   Titan’s original counterclaim on numerous grounds. (Mot. to Dismiss, ECF No. 21). With
   Naglreiter's consent, Titan filed an eight-count Amended Counterclaim restating their original
   counts and adding additional claims for replevin, civil theft, and injunctive relief. (ECF No. 38 at
   10-27, hereinafter the “Counterclaim”).
            Although Titan corrected some of the pleading deficiencies in its original counterclaim, its
   current Counterclaim has many of the same problems. First, Titan still fails to plead facts with
   sufficient particularity to support its fraudulent inducement and negligent misrepresentation claims
   in violation of Rule 9(b). Titan’s fraud and negligence claims allege Naglreiter misrepresented it
   could adequately provide services to Titan, but the merger clause in the Agreements bars these
   claims. Moreover, Titan’s fraudulent inducement and negligent misrepresentation claims should
   be dismissed with prejudice because the allegations are not separate from the performance of the
   Agreements and thus are barred by the independent tort doctrine.
            Titan’s claim for indemnification also fails as a matter of law because the Agreements’
   indemnification provision does not permit Titan to bring a first-party indemnification claim against


   1
     Naglreiter is contemporaneously filing its Plaintiff’s Motion to Strike Affirmative Defenses and
   Incorporated Memorandum of Law, ECF No. __, and joins in that Motion to Strike pursuant to
   Rule 12(g)(1), Fed. R. Civ. P.

                                                     -2-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 3 of 24



   Naglreiter based upon Naglreiter’s alleged breach of contract. Titan’s indemnification claim also
   duplicates its breach of contract claim, and as such improperly attempts to circumvent the
   contractual remedies the Parties bargained for.
            Titan’s claim for conversion fails because it is not independent of its breach of contract
   claim. Titan’s conversion claim alleges Naglreiter failed to deliver certain personal property
   pursuant to the Agreements. Titan’s breach of contract claim likewise alleges Naglreiter failed to
   deliver certain personal Titan’s property as required by the terms of the Agreements. These
   allegations are identical. Therefore, Titan’s conversion claim should be dismissed with prejudice
   as duplicative.
            Next, Titan’s civil theft claim must be dismissed for failure to state a claim because (1)
   Titan does not allege that Naglreiter acted with criminal intent to deprive Titan of its property, and
   (2) where the property at issue is also the subject of a contract between the Parties, as it is here,
   Titan must further allege a sophisticated scheme of deceit and fraud, which it has failed to do.
            Finally, Titan seeks “wrongful act damages” as a portion of its relief in Counts I – III. This
   requested relief should be dismissed and/or stricken from the Counterclaim because (1) Titan has
   failed to allege any facts showing it is entitled to damages pursuant to Florida’s wrongful act
   doctrine (i.e., that Naglreiter’s wrongful acts have made Titan incur attorneys’ fees in maintaining
   or defending a lawsuit with a third party); and (2) it is yet another attempt to circumvent the
   contractual remedies it bargained for.
                                  Allegations Relevant to this Motion2
            Titan and Naglreiter contracted for Naglreiter to perform services to assist in designing and
   developing Titan’s medical device products. (See Am. Countercl. ¶¶ 22-24, ECF No. 38).
   Specifically, effective June 1, 2019, Naglreiter and Titan entered into a Provider Services
   Agreement (“PSA”), under which Naglreiter agreed to perform services to assist in designing and
   developing Titan’s products as set forth in forthcoming Statements of Work (each a “SOW”), and
   Titan agreed to pay Naglreiter for services to be rendered. (See id. at ¶¶ 22-23). On August 3, 2019,
   Titan entered into two SOWs with Naglreiter: (1) Statement of Work – Instruments Program
   (“SOW-INS”) and (2) Statement of Work – Camera Insertion Tube Program (the “SOW-CIT”)
   (the PSA, SOW-INS, and SOW-CIT are collectively referred to herein as the “Agreements”). (Id.

   2
    The following allegations are assumed true only for purposes of the instant Motion. See Watts v.
   Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007).

                                                     -3-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 4 of 24



   at ¶ 24). The SOWs set forth design projects for Naglreiter to complete and corresponding
   prices/fees for Titan to pay.
            The PSA was attached to Naglreiter’s Amended Complaint as Exhibit A 3, (ECF No. 34-1),
   and was incorporated into Titan’s Counterclaim. (See Am. Countercl. ¶ 22). The Agreements have
   thus been incorporated into Naglreiter’s Complaint and Titan’s Counterclaim, and therefore
   Naglreiter will cite to and rely on them in this Motion. See infra Section I.
            The SOWs contain sensitive information Titan does not want filed in the public record.
   However, Titan agreed Naglreiter may quote and cite to certain provisions within this Motion that
   Naglreiter deems relevant to this Court’s determination. In addition to the SOW provisions
   Naglreiter quotes in this Motion, the only other information contained within the SOWs relevant
   to this Motion is the fact that both were executed by Titan on August 3, 2019, and that both SOWs
   explicitly incorporated the PSA by reference4 and do not conflict with the PSA in any material
   respect.5 (See PSA §§ 2.2.3 & 4). Therefore, the SOWs are governed by the PSA.
                                         Memorandum of Law
   I.       Legal Standard
            Rule 12(b)(6), Fed. R. Civ. P., allows a defendant to move to dismiss a counterclaim that
   fails to state any claim upon which relief may be granted. When conducting this analysis, the court
   normally considers only the four corners of the complaint and any attachments thereto. Brooks v.
   Blue Cross and Blue Shield of Florida, Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997). However,
   a document not physically attached to a counterclaim may be incorporated by reference “if the
   document's contents are alleged in the complaint[,] no party questions those contents” and the
   document is central to the case. Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).
            Here, Titan expressly incorporated the PSA by reference in the Counterclaim. (See Am.
   Countercl. ¶ 22). Moreover, the PSA is central to this case as Titan discusses, cites and relies on it


   3
    Naglreiter has redacted certain confidential pricing and commercially sensitive information from
   Exhibits A and B to the PSA. The redacted information has no bearing on the issues herein.
   4
    In addition to PSA § 2.2.3, both SOWs provide: “This SOW incorporates by reference the [PSA]
   between the parties dated June 1, 2019.”
   5
     Section 6 of both SOWs provides: “This SOW (including all schedules, exhibits and addenda
   that may be included herein or attached hereto) constitutes the Parties’ entire understanding and
   agreement with respect to the work related to the Project referenced above, and supersedes all prior
   SOWs (original or amended) regarding the Project.”

                                                   -4-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 5 of 24



   in all eight of its claims.6 Thus, the PSA has been incorporated into the Counterclaim and should
   be treated as if it was physically attached to it as an exhibit, permitting the Court to consider it
   when ruling on this Motion to Dismiss without converting it into one for summary judgment. See
   Day, 400 F.3d at 1276. Further, “[i]t is well established that, where a cause of action stems from a
   contract that is attached to the complaint as an exhibit, the contract is considered part of the record
   for a Rule 12(b)(6) motion to dismiss. If the contract demonstrates unambiguously that the
   plaintiff's relief is not merited, the claims should be dismissed.” Siedle v. Nat'l Assoc. of Sec.
   Dealers, Inc., 248 F. Supp. 2d 1140, 1143 (M.D. Fla. 2002) (collecting cases).
   II.      Titan’s Fraudulent Inducement and Negligent Misrepresentation Claims Must be
            Dismissed
            Titan again riddles its Counterclaim with fraud-type allegations, and while Titan provides
   more detail than in its original pleading, it has still failed to state a claim for fraudulent inducement
   and negligent misrepresentation (together, the “fraud claims”). First, to support its fraud claims,
   Titan relies on generalities that Naglreiter’s representatives made representations that it had the
   skill, qualifications, and expertise to perform the contemplated services, but Titan neglects to
   provide any specifics about what exactly Naglreiter’s representatives said or when they said it.
   Titan also relies on purported representations Naglreiter made to Plexus’s agents and
   representatives, without pleading that such representations were made to induce Titan to take
   certain actions. (See Am. Countercl. ¶ 11). These vague and unspecific assertions fail to satisfy
   Rule 9(b)’s heightened pleading standard which warrants dismissal.
            However, this dismissal should be with prejudice because: (1) the fraud claims are barred
   by the PSA’s representations and merger clauses; and (2) Naglreiter’s alleged fraudulent
   conduct—that it represented it was capable and qualified to timely complete the design and
   development of Titan’s products to its satisfaction—is the same conduct Titan alleges breached
   the Agreements. Because the duty breached and purported harm are identical, Titan’s fraud claims
   must be dismissed as duplicative.
            A.     The Fraudulent Inducement and Negligent Misrepresentation Claims Fail to
                   Meet the Pleading Requirements of Rule 9(b).

   6
    The PSA or SOWs are not explicitly referenced in Titan’s Count VII for civil theft, but to the
   extent Titan meant to include a paragraph incorporating the general allegations in paragraphs 1-
   41, the general allegations supporting Titan’s civil theft claim do rely on the terms of the
   Agreements (e.g., paragraphs 36-37 alleging the PSA provides that the property at issue is the sole
   and exclusive property of Titan).

                                                     -5-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 6 of 24



            As an initial matter, Titan’s fraudulent inducement and negligent misrepresentation claims
   fail to satisfy the heightened pleading requirements of Rule 9(b), Fed. R. Civ. P. 7 “Where a cause
   of action alleges fraud, [Rule] 9(b) must be satisfied in addition to the more relaxed standard of
   Rule 8.” Barnett v. Blane, No. 11-14345-Civ, 2013 WL 1001963, at *2 (S.D. Fla. Mar. 13, 2013)
   (Scola, J.). Rule 9(b) provides, “[i]n alleging fraud or mistake, a party must state with particularity
   the circumstances constituting fraud or mistake.” Fed. R. Civ. P. “The ‘particularity’ requirement
   serves an important purpose in fraud actions by alerting defendants to the precise misconduct with
   which they are charged and protecting defendants against spurious charges of immoral and
   fraudulent behavior.” Barnett, 2013 WL 1001963, at *2 (quoting W. Coast Roofing &
   Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008)).
            Rule 9(b) is satisfied if the complaint sets forth “(1) precisely what statements were made
   in what documents or oral representations or what omissions were made, and (2) the time and place
   of each such statement and the person responsible for making (or, in the case of omissions, not
   making) same, and (3) the content of such statements and the manner in which they misled the
   plaintiff, and (4) what the defendants obtained as a consequence of the fraud.” Ziemba v. Cascade
   Int'l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (emphasis added) (quoting Brooks v. Blue Cross
   & Blue Shield of Fla., Inc., 116 F.3d 1364, 1371 (11th Cir. 1997)). Simply put, a party alleging
   fraud must plead “the who, what, when, and where [of the fraud] before access to the discovery
   process is granted.” Infante v. Bank of Am. Corp., 680 F. Supp. 2d 1298, 1302–03 (S.D. Fla. 2009)
   (emphasis in original), aff'd, 468 F. App’x 918 (11th Cir. 2012).
            In support of its fraud claims, Titan makes the following general allegations that are
   incorporated into each and every count:
           “In or about March and April 2018,” Naglreiter’s representative Brett Naglreiter,
            convinced non-party Plexus “that Naglreiter had the skill, qualifications, and expertise to
            advance the design and development of two of Titan’s products[.]” (Am. Countercl. ¶ 11).
           In April and May 2018, Naglreiter’s representatives again “touted Neglreiter’s
            qualifications and competencies” to Plexus’s representatives and “Titan’s agents and
            representatives, including Perry Genova,” 8 during presentations at Naglreiter’s facility. (Id.
            at ¶ 12).


   7
    Rule 9(b)’s heightened pleading standard applies equally to negligent misrepresentation claims.
   See Lamm v. State St. Bank & Tr., 749 F.3d 938, 951 (11th Cir. 2014).
   8
     Although Titan alleges these purported representations were made to “Titan’s agents and
   representatives,” plural, Titan only identifies a single representative—Perry Genova. Naglreiter is

                                                     -6-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 7 of 24



           “During this same period, April and May 2018,” Naglreiter represented solely to Plexus’s
            representatives that “it was capable and qualified to timely complete the design and
            development of Titan’s products consistent with Titan’s specifications and requirements
            and touted its capabilities and facilities to Plexus’s agents and representatives.” (Id. at ¶
            13).
           Titan describes the above representations as “Naglreiter’s promised performance” under
            the Naglreiter-Plexus agreements which Titan was not a party to. (See id. at ¶ 15).
            The above allegations fail to support Titan’s fraud claims for several reasons. First, these
   purported representations constituting fraud are mere generalities about Naglreiter’s skill,
   qualifications, and competency to perform the work required by Titan—in other words, they are
   essentially opinions and not a knowing false statement of fact which fraud claims require. See La
   Pesca Grande Charters, Inc. v. Moran, 704 So. 2d 710, 713 & 713 n.2 (Fla. 5th DCA 1998) (A
   representation that is essentially an opinion cannot form the basis of a fraud claim, which requires
   a knowing false statement of fact made with the intent that it cause action in reliance and
   damages.). Did Naglreiter make any factual representations such as number of employees, the
   educational background and experience of its engineers, or previous accomplishments that are
   facts that can be proven false at the time they were made? If so, Titan does not allege any. Titan’s
   conclusory allegations that Naglreiter knew the alleged false statements were false at the time they
   were made does not suffice. (See, e.g., Am. Countercl. ¶ 49). Titan’s allegations do not provide
   any specific facts supporting the pleading requirement that Naglreiter made a knowing false
   statement of fact at any time (i.e., how was Naglreiter not qualified, able, or equipped to perform
   the services?).9
            Second, Titan does not sufficiently allege the time these representations were made.
   Providing a two-to-three-month timespan of when the representations were made does not satisfy
   Rule 9(b). See Anthony Distribs., Inc. v. Miller Brewing Co., 904 F. Supp. 1363, 1365 (M.D. Fla.
   1995) (finding the plaintiff “should specifically identify the individuals who made the alleged


   entitled to know which other, if any, of Titan’s representatives were present during these purported
   representations, and Titan is required to identify them in order to satisfy Rule 9(b).
   9
    For example, a proper allegation might be something to the effect of: “In a telephone conversation
   occurring on [Date], Naglreiter, through its agent [John Smith] told Titan's representative [Jane
   Doe] that Naglreiter employed four engineers who graduated from Massachusetts Institute of
   Technology and that all had 15 or more years' of experience designing and manufacturing
   sophisticated medical devices like the devises Titan wanted to develop.” Titan's allegations do not
   come close to this.

                                                    -7-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 8 of 24



   misrepresentations, the time [and place] of the alleged fraud []”). Third, most of the above
   representations were allegedly made to a non-party, Plexus, not Titan. Simply put, allegations that
   Naglreiter made representations to Plexus to induce Plexus to enter into a contractual relationship
   with it, and that Plexus acted in justifiable reliance, does not support a fraudulent inducement claim
   brought by Titan.10 See, e.g., Eclipse Medical, Inc. v. Am. Hydro-Surgical Instruments, Inc., 262
   F. Supp. 2d 1334, 1341 n.1 (S.D. Fla. 1999) (elements of a fraudulent inducement claim include
   that defendant intended the representation would induce plaintiff to enter into a contractual
   relationship and the plaintiff was injured by acting in justifiable reliance thereof).
            Perhaps the most fatal flaw to Titan’s fraud claims premised on Naglreiter’s purported
   misrepresentations pertaining to its skill, qualifications, competency etc. to perform the work is
   Titan’s admission that in mid-2019 “Titan also realized that, despite representations to the
   contrary, Naglreiter was not qualified, able, or equipped to perform the services contemplated by
   the parties’ agreements.” (Am. Countercl. ¶ 30) (emphasis added). Titan admits that it knew
   Naglreiter’s representations about its qualifications and ability to perform the work required by
   Agreements were false in “mid-2019,” weeks before Titan entered into the SOWs on August 3,
   2019—the same SOWs that Naglreiter’s misrepresentations allegedly induced Titan to enter.
   (Compare id. at ¶ 30 with id. at ¶ 24 (Titan entered into the SOWs on August 3, 2019)). Titan could
   not, as a matter of law and logic, have justifiably relied on Naglreiter’s representations about its
   qualifications when it knew those representations were false. See Eclipse Medical, 262 F. Supp.
   2d at 1341 n.1 (The elements of fraudulent inducement include “that the plaintiff was injured by
   acting in justifiable reliance on the misrepresentation.”). Therefore, these allegations fail to state a
   fraudulent inducement or negligent misrepresentation claim as a matter of law.
            Next, Titan alleges that as early as December 2018, its representatives “learned that the
   products were below far below any reasonable or acceptable quality and did not perform as
   required by the agreements between Naglreiter and Plexus.” (Am. Countercl. ¶ 18). Around this
   time, Titan alleges that Naglreiter made representations that placed the blame for the substandard
   performance on Plexus. However, these allegations also fail to state a claim under Rule 9(b). Titan
   alleges:



   10
     Tellingly, Plexus has never accused Naglreiter of fraud, nor does Titan claim that Plexus has
   ever made any such allegation.

                                                    -8-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 9 of 24



           “Brett Naglreiter and other Naglreiter representatives acknowledged that they had issues
            but placed the blame for their substandard performance on Plexus.” (Am. Countercl. ¶ 20).
            But Titan does not identify who these “other Naglreiter representatives” are.
           Titan alleges that Naglreiter continued to blame its lack of performance on Plexus, but fails
            to identify who made these representations, who they were made to, or when they were
            made, only identifying that they were made “over the ensuing months.” (See id. at ¶ 21).
           “Relying on Naglreiter’s representations regarding its capabilities and facilities for
            performing work needed by Titan and Naglreiter’s claims that its failures to perform thus
            far were the fault of Plexus, . . . in June 2019, Titan entered into [the PSA] directly with
            Naglreiter.” (Id. at ¶ 22).
   These allegations fail for the same reasons as the others. Without more, Naglreiter allegedly
   placing the blame on Plexus for various problems is essentially an opinion and not a factual
   statement that can be proven true or false at trial. See La Pesca Grande Charters, 704 So. 2d at
   712-13.11 Titan’s allegations also similarly fail to specify the time and place the representations
   were made and the person or persons who made them.
            Finally, in support of its fraud claims and in addition to these general allegations, Titan
   alleges:
            As set forth above, separate and apart from its breaches of the parties’ agreements,
            including its inability and failure to perform the services contemplated by the
            parties’ agreements, Naglreiter made false statements of material fact to Titan and
            omitted material facts to induce Titan to enter into the PSA and SOWs, including,
            but not limited to, inducing Titan and its agents to believe Naglreiter was qualified,
            equipped and able to perform the services contemplated by the parties’ agreement,
            although it was not so qualified, equipped or able, and Naglreiter induced Titan to
            believe the parties were agreeing to modified payment schedules when it, instead,
            sued Titan for non-payment.
   (Am. Countercl. ¶ 48; see also id. at ¶ 55 (a substantially similar allegation supporting Titan’s
   negligent misrepresentation claim)).




   11
      By way of example, if Naglreiter told Titan that the problems were caused by Plexus failing to
   provide Naglreiter with 300 widgets on December 1, 2018 as required, but Plexus did in fact make
   the delivery, then that would be a knowing false statement of fact that could form the basis of a
   fraudulent inducement claim. But Titan does not allege any factual representations purportedly
   made by Naglreiter that could support Titan’s fraud claims. See La Pesca Grande, 704 So. 2d at
   711-14 (Holding that the allegations “that the engines had recently been rebuilt and had less than
   400 hours and that the turbos were new” were statements of fact that could support a fraudulent
   inducement claim, but the allegations that “the hull was in sound, seaworthy condition; and [] that
   the fire extinguisher system was in sound working order” could not.).

                                                    -9-
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 10 of 24



            In apparent acknowledgement that a fraud in the performance claim is barred by the
   independent tort doctrine, Titan specifically exempts Naglreiter’s inability and failure to perform
   the services under the Agreements from its fraudulent inducement claim. See infra Section II.C.
   (moving to dismiss Titan’s fraud claims on this basis). Moreover, the only apparent
   misrepresentation is that Naglreiter represented that it was qualified, equipped and able to perform
   the services contemplated by the Agreements. Again, this allegation does not state a fraud claim
   as a matter of law.
            Titan also alleges that “Naglreiter induced Titan to believe the parties were agreeing to
   modified payment schedules when it, instead, sued Titan for non-payment.” (Am. Countercl. ¶¶
   48, 55). Titan alleges that this representation took place in “August and September 2019,” (id. at
   ¶ 33), when the PSA and SOWs had already been signed, (id. at ¶ 24). But a representation made
   after the act Naglreiter allegedly tried to induce—Titan entering into the PSA and SOWs—cannot
   form the basis of a fraudulent inducement (or Titan’s negligent misrepresentation) claim because
   it destroys the necessary reliance element. See Eclipse Medical, 262 F. Supp. 2d at 1347-48 (as a
   matter of law, a party cannot rely on an alleged representation that occurred after it entered into
   the contract at issue).
            Additionally, Titan fails to adequately allege what Naglreiter obtained because of the fraud
   and, relatedly, how Titan was damaged. Although Titan alleges the representations induced it to
   enter into the PSA and SOWs, it does not allege it ever paid Naglreiter money pursuant to the
   Agreements. All Titan alleges is that Naglreiter obtained Agreements executed by Titan under
   which Naglreiter performed work without payment—hardly a benefit to Naglreiter.
            Titan’s allegations concerning the statements or misrepresentations Naglreiter made are
   either entirely conclusory and lack the specificity required by Rule 9(b), premised off of statements
   of opinion, or rely on statements that occurred after Titan entered into the Agreements these
   statements purportedly induced Titan to enter. Therefore, Titan’s fraud claims must be dismissed.
            B.     Titan’s Fraudulent Inducement and Negligent Misrepresentation Claims Are
                   Barred by The Merger Clause in the Agreements.
            The Agreements bar Titan’s fraud claims based on Naglreiter’s alleged representations that
   it was “qualified, equipped and able to perform the services contemplated by the parties’
   agreement.” The Agreements expressly bar any reliance on these alleged representations to the
   extent they are not contained in the Agreements:


                                                   - 10 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 11 of 24



            Service and Deliverable Warranties. . . . Unless otherwise specifically provided
            in this Agreement or a SOW, Provider makes no representations or warranties
            of any kind regarding Services or Deliverables, whether express or implied,
            including without limitation any warranty covering a fitness for a particular
            purpose, efficacy in humans or safety for human use. Any and all additional
            warranties of Provider must be set forth in writing in an individual SOW signed by
            Provider.
   (PSA § 4) (emphasis added). And:
            This Agreement (including all schedules, exhibits and addenda that may be attached
            hereto and all executed SOWs issued pursuant to this Agreement) constitutes the
            Parties’ entire understanding and agreement with respect to the subject matter
            hereof and thereof, and supersedes all prior and contemporaneous
            agreements, representations and understandings, whether written or oral,
            between the Parties regarding the subject matters hereof (and thereof),
            including without limitation any request for proposal, purchase order, or
            other preprinted terms or documents provided by either Party. To avoid any
            doubt, this Agreement shall have no effect on any confidentiality or nondisclosure
            agreement entered into by the Parties prior to the Effective Date set forth herein but
            shall govern any and all confidential discussion occurring after the Effective Date
            unless this Agreement otherwise expressly so provides to the contrary.
   (PSA § 20.1) (emphasis added). The PSA, including the representations clause in Section 4 and
   the merger clause contained in Section 20.1, was incorporated by reference in each SOW. (See
   supra at 4 and notes 4-5).
            A merger or integration clause bars recovery for a fraud based on oral representations
   because “[a] party cannot recover in fraud for alleged oral misrepresentations that are adequately
   covered or expressly contradicted in a later written contract.” Freeman, 2013 WL 2151723, at *9
   (quoting Hillcrest Pacific Corp. v. Yamamura, 727 So. 2d 1053, 1056 (Fla. 4th DCA 1999))
   (internal quotations omitted); see also Advanced Mktg. Sys. Corp. v. ZK Yacht Sales, 830 So. 2d
   924, 928 (Fla. 4th DCA 2002) (holding that an integration clause in a purchase agreement barred
   fraud claim based on alleged misrepresentations regarding commissions when the commissions
   were adequately covered by the agreement).
            It is undisputed the alleged misrepresentations12 are expressly covered by the Agreements.
   For example, the PSA contains the following representations in relevant part:
            From time to time during the Term, Titan will advise in writing NMDDO of the
            nature and scope of the services and deliverables desired in sufficient detail for
            NMDDO to prepare and provide a meaningful Proposal (as defined immediately

   12
     See Am. Countercl. ¶¶ 11-13, 20-22, 33, 48 & 55. The alleged misrepresentations are quoted
   above at 5-9.

                                                    - 11 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 12 of 24



            below). NMDDO will promptly thereafter advise Titan in writing as to whether it
            wishes to provide such services and deliverables, and if so, it will provide Titan
            with a written proposal in support of NMDDO’s expression of interest
            (“Proposal”), which Proposal shall include proposed project timelines, budgets,
            schedules, including estimated Total Monthly Prepayment Amount. Provider will
            not provide any Proposal unless it reasonably believes that it has the requisite
            expertise, experience, resources and facilities to perform the Services and
            provide the Deliverables in a timely and professional manner. If the Proposal,
            or a revised version thereof, is acceptable to Titan, the Parties will mutually prepare,
            execute and deliver a SOW, and attach a copy of any such Proposal thereto. This
            provision shall apply to work intending to create new SOWs, and not changes to
            any existing SOW (which are covered by the provisions set forth in Section 2.7
            below).
   (PSA § 2.2.1) (emphasis added). And:
            Provider will use commercially reasonable efforts to perform and render the
            Services and provide the Deliverables in a timely, professional, competent and
            diligent manner. Provider will ensure that it has sufficient, qualified, skilled
            and experienced personnel to perform the Services . . . . Provider agrees to
            render Services in accordance with the plan, specifications and/or other
            requirements set out in the Statement(s) of Work. Notwithstanding the foregoing
            provisions of this Section, Client hereby acknowledges and agrees that Provider
            cannot guarantee the commercial success or results of any development activities
            (including the commercial acceptance of any Deliverable).
   (PSA § 3.1) (emphasis added).
            To be clear, the PSA was the vehicle by which Titan would request services and Naglreiter
   would agree to perform them, (see Am. Countercl. ¶ 23 (“Pursuant to the PSA, Naglreiter agreed
   to perform services and provide products for Titan as set forth in forthcoming [SOWs].”)), and the
   PSA governed both SOWs. See supra at 4, notes 4-5. By the express terms of the PSA, and
   consistent with Titan’s allegations, Naglreiter would only provide a Proposal for Services if “it
   reasonably believes that it has the requisite expertise, experience, resources and facilities to
   perform the Services and provide the Deliverables in a timely and professional manner.” (PSA §
   2.2.1). It is undisputed that subsequent to this Naglreiter did submit a Proposal for each SOW at
   issue. (See Am. Countercl. ¶¶ 24, 30). Naglreiter’s representations concerning its capability to
   perform the work under each SOW primarily form the basis of Titan’s claims.
            Where, as here, the merger and representation provisions expressly provide the terms of
   the contracts constitute the Parties’ entire understanding and agreement, a claim for fraud and/or
   negligence cannot be based on an alleged misrepresentation made outside of that contract.
            These provisions also make unreasonable as a matter of law Titan’s claim it was induced

                                                     - 12 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 13 of 24



   to enter the PSA and SOWs in reliance on any alleged representations made outside of the
   Agreements.13 As a result, to the extent that Titan’s claims for fraudulent inducement and negligent
   misrepresentation are based upon alleged misrepresentations or omissions made prior to entering
   the Agreements, the claims should be dismissed with prejudice. See World Fuel Serv’s, Inc. v.
   Thrifty Propane, Inc., No. 16-cv-20847, 2016 WL 11547771, at *8 (S.D. Fla. July 15, 2016)
   (O’Sullivan, M.J.).14
            To the extent Titan bases these claims on the representations found in the Agreements, they
   also must be dismissed with prejudice as they are not independent from a breach of contract claim.
            C.     Titan’s Fraudulent Inducement and Negligent Misrepresentation Claims Are
                   Not Independent of its Breach of Contract Claim.
            Titan’s fraud claims must be dismissed because the alleged fraud is not separate from
   contract performance and is the same conduct that forms the basis of Titan’s breach of contract
   claim. “[I]n order to bring a valid tort claim, a party [] must demonstrate all of the required
   elements for the cause of action are satisfied, including that the tort is independent of any breach
   of contract claim.” Tiara Condo. Ass’n. Inc. v. Marsch &McLennan Cos., 110 So. 3d 399, 408
   (Fla. 2013) (Pariente, J., concurring) (citing Lewis v. Guthartz, 428 So. 2d 222, 224 (Fla. 1982)).
   Said differently, “a breach of contract, alone, cannot constitute a cause of action in tort…. It is
   only when the breach of contract is attended by some additional conduct [amounting] to an
   independent tort that such breach can constitute [a tort].” Id. at 408-09 (quoting Elec. Sec. Sys.
   Corp. v. S. Bell Tel. & Tel. Co., 482 So. 2d 518, 519 (Fla. 3d DCA 1986)). “[W]hen the parties
   have negotiated remedies for nonperformance pursuant to a contract, one party may not seek to

   13
      Titan’s allegations that it relied on Naglreiter’s representations concerning its ability to perform
   this work when entering the SOWs are belied by the fact that Titan alleges it conducted inspections
   and reviews of Naglreiter’s work in mid-2019, (see Am. Countercl. ¶ 30), yet executed the SOWs
   on August 3, 2019. (See id. at ¶ 24) (SOWs were executed by Titan on 8/03/19). Titan goes even
   further and pleads that during these inspections in mid-2019, “Titan also realized that, despite its
   representations to the contrary, Naglreiter was not qualified, able, or equipped to perform the
   services contemplated by the parties’ agreements.” (Id. at ¶ 30) (emphasis added). Titan cannot,
   as a matter of law, have justifiably relied upon alleged misrepresentations that it, by its own
   allegations, claimed it knew were false at the time it entered into the SOWs. Clearly, Titan has
   admitted that it did not rely upon these representations when signing the SOWs weeks after it says
   it knew Naglreiter was unable to perform under them. (See id. at ¶¶ 24, 30).
   14
     This persuasive opinion is a Report and Recommendation from Magistrate Judge O’Sullivan. In
   this case, the time for a party to object to the R&R had elapsed but prior to the Court entering an
   order adopting same the parties settled and the case was dismissed.

                                                   - 13 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 14 of 24



   obtain a better bargain than it made by turning a breach of contract into a tort for economic loss.”
   Id. at 409 (quoting Indem. Ins. Co. of N. Am. v. Am. Aviation, Inc., 891 So. 2d 532, 542 (Fla.
   2004))15; see also Kaye v. Ingenio, Filiale De Loto-Quebec, Inc., No. 13-61687, 2014 WL
   2215770, at *5 (S.D. Fla. May 29, 2014) (Rosenbaum, J.).
            Following these principles, a fraud claim must be dismissed when the alleged fraud is not
   separate from contract performance. See Kaye, 2014 WL 2215770, at *5; Peebles v. Puig, 223 So.
   3d 1065, 1068 (Fla. 3d DCA 2017) (“It is well settled in Florida that, where alleged
   misrepresentations relate to matters already covered in a written contract, such representations are
   not actionable in fraud.”); Joyeria Paris, SRL v. Gus & Eric Custom Servs., Inc., No. 13-22215-
   CIV, 2013 WL 6633175, at *2-4 (S.D. Fla. Dec. 17, 2013); see also Freeman v. Sharpe Res. Corp.,
   No. 6:12-CV-1584-ORL-22T, 2013 WL 2151723, at *8 (M.D. Fla. May 16, 2013) (dismissing
   plaintiff’s fraud claim when alleged misrepresentation that $1.3 million would be held in escrow
   and returned to plaintiff if financing did not close within 60 days was an obligation set forth in the
   parties’ contract).
            In Kaye, plaintiff’s fraudulent inducement claim alleged the defendant misrepresented the
   plaintiff would receive a license to prosecute certain patent infringements and alleged the license
   agreement the parties entered into was “a sham.” 2014 WL 2215770, at *3-5. The Kaye court
   dismissed the fraudulent inducement claim based on contract principles— “a failure to allow
   [plaintiff] to exercise a right granted to him by the License Agreement is merely a breach of the
   License Agreement.” Id. at *5. In Joyeria Paris, the court dismissed plaintiff’s fraud claim for
   failure to allege a fraud independent of a breach of contract when the alleged misrepresentation
   that defendants would accept a half percentage commission on sales of plaintiff’s gold was the
   same conduct that made up plaintiff’s claim for breach of contract. 2013 WL 6633175, at *2-4.
            Titan’s fraud claims are not independent from its breach of contract claim. Titan’s breach
   of contract claim alleges in pertinent part:
            Naglreiter breached the PSA and SOWs by: (1) failing to have the requisite
            expertise, experience, resources, or facilities to perform the services and provide
            the deliverables contemplated by the parties’ agreements in a timely and
            professional manner; . . . [and] (3) failing to ensure that it had sufficient, qualified,
            skilled and experienced personnel to perform the contemplated services . . . .

   15
      Justice Pariente makes clear the decision in Tiara Condominium Association, “does not change
   this statement of law, but merely explains that it is common law principles of contract, rather than
   the economic loss rule, that produce this result.” Id.

                                                     - 14 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 15 of 24



            (Am. Countercl. ¶ 45).
            In comparison, Titan’s fraud claims are based upon Naglreiter’s alleged representations 16
   that “Naglreiter was qualified, equipped and able to perform the services contemplated by the
   parties’ agreement, although it was not so qualified, equipped or able[.]” (Am. Countercl. ¶¶ 48,
   55; see also id. at ¶¶ 11-13, 24, 30).17 Naglreiter’s alleged misrepresentations are substantively
   identical to the allegations that form the basis of Titan’s breach of contract claim—i.e., that
   Naglreiter did not have the requisite qualifications, experience, resources/equipment to perform
   the services under the Agreements. See Eclipse Medical, 262 F. Supp. 2d at 1348 (A party cannot
   travel under a fraud theory under facts interwoven with the alleged breaches of contract because
   then “it is not a claim based on independent tort allegations, but rather it would be proved by facts
   identical to those allegedly supporting Plaintiffs' contract claims.”). Titan’s attempted disclaimer
   that its fraudulent inducement claim relies upon acts that are “separate and apart from
   [Naglreiter’s] breaches of the parties’ agreements, including its inability and failure to perform the
   services contemplated by the parties’ agreements,” (id. at ¶ 48), does not save it from dismissal.
            Magistrate O’Sullivan analyzed similar claims in World Fuel under the independent tort
   doctrine:
            The plaintiff notes that the defendant’s breach of contract counterclaim asserts that
            “[the plaintiff] failed to provide [the defendant] with propane meeting HD5
            specifications” and that the fraudulent inducement counterclaim alleges that “[the
            plaintiff] deliberately made false representations of material facts by representing
            that it would provide [the defendant] with propane meeting HD5 specifications.”
            Thus, both the breach of contract counterclaim and the fraudulent inducement
            counterclaim are based on the plaintiff’s alleged failure to meet a contractual
            obligation to provide propane that meets HD5 specifications.
   World Fuel, 2016 WL 11547771, at *5 (internal citation omitted).18 Just like in World Fuel, Titan’s
   fraud claims allege that Naglreiter falsely represented that it had the capability to and would


   16
     Although Titan includes the conclusory allegation that Naglreiter “omitted material facts,” Titan
   does not allege any such omissions with the specificity required by Rule 9(b). (See Am. Countercl.
   ¶¶ 48-49).
   17
      Titan’s allegations that Naglreiter blamed Plexus for its failure to perform are not explicitly
   covered in the Agreements like Titan’s other allegations, but those allegations fail to state a claim
   as a matter of law for the reasons set forth in Section II.A, above. Additionally, the allegations
   regarding the modified payment schedules also fail as a matter of law because they occurred after
   Titan had already entered into the Agreements at issue. See supra Section II.A.
   18
      See supra note 14.

                                                   - 15 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 16 of 24



   perform consistent with Titan’s specifications, and Naglreiter breached the Agreements when it
   failed to perform as it represented it would. And just as in World Fuel, the alleged fraudulent
   conduct is the same conduct that constitutes a breach in the breach of contract claim. “Accordingly,
   the defendant has failed to allege a cause of action for fraudulent inducement independent of its
   breach of contract counterclaim.” Id. at *7; see also Merchant One, Inc. v. TLO, Inc., No. 19-cv-
   23719, 2020 WL 248608, at *4 (S.D. Fla. Jan. 16, 2020) (Bloom, J.) (“As alleged, these core
   allegations constitute the basis for the breach of contract claim and the tort claims . . . [a]s such,
   the Complaint fails to set forth conduct independent from the acts that breached the agreement,
   and Plaintiff’s tort claims would therefore be barred by the independent tort doctrine.”).
            Moreover, the obligation for Naglreiter to provide adequate design and development
   services to Titan is explicit in the Agreements. (See PSA §§ 2.2.1 & 3.1). The alleged conduct
   supporting Titan’s breach of contract and fraud-based claims is exactly the same, and this Court
   should not allow Titan to use improper fraud and negligent misrepresentation claims to avoid the
   remedies it contracted for under the Agreements. See Seminole Masonry, LLC v. Hodges, No. 18-
   60368-Civ-Scola, 2019 WL 687918, at *4 (S.D. Fla. Feb. 19, 2019) (Scola, J.) (Dismissing with
   prejudice the fraudulent inducement claim because each of the alleged misrepresentations were
   “included” and “contained” in the agreements at issue.). Just like the fraud claims in Seminole
   Masonry, Kaye, Joyeria Paris, and Freeman, Titan’s fraud/negligence claims should be dismissed
   with prejudice.19
   III.     Titan’s Indemnification Claim Must Be Dismissed
            A.    New York Law Governs Titan's Claim for Indemnification.




   19
       To the extent New York law applies to Titan’s fraudulent inducement and negligent
   misrepresentation claims, it is the same as Florida law and also requires dismissal of the claims as
   a matter of law. See, e.g., NRW, Inc. v. Bindra, No. 12-CV-8555 RJS, 2015 WL 3763852, at *3
   (S.D.N.Y. June 16, 2015) (“Under both New York and Florida law, such allegations are
   indistinguishable from a breach of contract claim and cannot support a tort claim for fraud in the
   inducement.”); see also TVT Records v. Island Def Jam Music Grp., 412 F.3d 82, 91 (2d Cir. 2005)
   (“[T]he duty to disclose must exist separately from the duty to perform under the contract.”);
   Almeciga v. Center for Investigative Reporting, Inc., 185 F. Supp. 3d 401, 411-12 (S.D.N.Y. 2016)
   (dismissing the fraudulent concealment claim where the alleged duty to disclosure (“i.e. their
   intention to breach”) is inseparable from the duty under contract); Presnall v. Analogic Corp., No.
   17-cv-6662 (PKC), 2018 WL 4473337, at *6 (S.D.N.Y. Sept. 18, 2018) (“If the promise concerned
   the performance of the contract itself, the fraud claim is subject to dismissal as duplicative.”).

                                                   - 16 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 17 of 24



            The PSA provides, “[t]his Agreement shall be governed by the laws of the State of New
   York without application of its conflicts of laws principles.” (PSA § 20.5). Because Titan's claim
   for indemnification arises out of the PSA, (see Am. Countercl. ¶ 61), New York law governs.
            B.     Titan's Indemnification Claim Must Be Dismissed as a Matter of Law.
            Titan's indemnification claim fails for two reasons. First, Titan fails to plead any facts that
   would bring Titan's claim within the scope of the PSA's indemnification provision. And second,
   the facts as pleaded clearly demonstrate Titan's indemnification claim is nothing more than a
   breach of contract claim, warranting dismissal as it is duplicative of Count I.
                   1.      The PSA's indemnification clause does not encompass Titan’s first-
                           party indemnification claim and therefore fails as a matter of law.
            Most commonly, a cause of action for indemnification is designed to serve “as a
   mechanism that enables a party liable on a third-party claim, the indemnitee, to shift that loss to
   another, the indemnitor.” BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 778 F. Supp. 2d 375,
   415–16 (S.D.N.Y. 2011); Mas v. Two Bridges Assocs., 75 N.Y.2d 680, 690 (1990) (defining
   indemnity as the situation where “a party held legally liable to plaintiff shifts the entire loss to
   another”). As such, “the default presumption in New York courts is that indemnification involves
   liabilities, losses, or claims associated with third-party suits, rather than contractual damages or
   losses between the contracting parties themselves.” BNP Paribas, 778 F. Supp. 2d at 416.
            And it is well-established “[a]n action ‘does not become an action for indemnity merely
   because the pleader has so denominated it.’” Peoples' Democratic Republic of Yemen v.
   Goodpasture, Inc., 783 F.2d 346, 350 (2d Cir. 1986) (quoting Bunker v. Bunker, 80 A.D.2d 817,
   817, 437 N.Y.S.2d 326, 328 (1st Dep't 1981)). Instead, indemnification clauses are strictly
   construed “so as not to read into [them] any obligations the parties never intended to assume.”
   Haynes v. Kleinewefers and Lembo Corp., 921 F.2d 453, 456 (2d Cir. 1990). The language must
   be heavily scrutinized to ensure that the parties shared an “unmistakable intention” to indemnify
   each other. CVS Pharmacy, Inc. v. Press Am., Inc., 377 F. Supp. 3d 359, 378 (S.D.N.Y. 2019).
            Importantly, unless the subject indemnification clause contains “unmistakably clear”
   language that the parties intended it to encompass first-party claims, “an agreement between two
   parties ‘to indemnify’ each other does not mean that one party's failure to perform gives rise to a
   claim for indemnification.” Lehman XS Tr., Series 2006-GP2 by U.S. Bank Nat'l Ass'n v.
   GreenPoint Mortg. Funding, Inc., 916 F.3d 116, 125 (2d Cir. 2019). “Unless the indemnification
   clause refers exclusively or unequivocally to claims between the indemnitor and indemnitee, the

                                                    - 17 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 18 of 24



   court must find the agreement to be lacking evidence of the required intent to cover such claims.”
   Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 21 (2d Cir. 1996).
            Titan does not allege it suffered losses or damages in an action by a third-party. Instead,
   Titan asserts a first-party claim against Naglreiter for indemnification arising from Naglreiter's
   alleged breach of the Agreements. (See Am. Countercl. ¶¶ 61-62). The indemnification clause at
   issue does not contain such “unmistakably clear” language that “refers exclusively or
   unequivocally to claims” between them which would support Titan’s first-party indemnification
   claim:
            Indemnification by NMDDO. NMDDO will defend, indemnify, and hold harmless
            Titan, its parent and subsidiaries and each of their respective agents, directors,
            officers, and employees from and against any and all losses, damages, liabilities,
            claims, demands, actions (including third-party claims and actions), suits,
            judgments and proceedings, whether civil, criminal, administrative, investigative,
            or otherwise, together with all costs, expenses and other amounts (including
            reasonable attorneys’ fees and court costs) (“Claims”) incurred, suffered or
            sustained by any of them at any time or times (whether during or after the Term) to
            the extent based upon or arising out of or related to (i) NMDDO’s breach of a
            representation, warranty or covenant under this Agreement or a SOW, (ii) the
            infringement of a Deliverable and/or an Invention on the intellectual property or
            proprietary rights of any person (other than if such infringement arises from any
            Deliverable and/or Invention made in accordance with specifications and other
            directions provided by Titan to NMDDO), and/or (iii) NMDDO’s gross negligence
            and/or willful misconduct or violation of applicable law in connection with this
            Agreement.
   (PSA § 14.1).
                This indemnification clause is analogous to the one the Second Circuit examined in
   Lehman XS, which it found did not “unequivocally” in “unmistakably clear” language extend to
   first-party claims. In Lehman XS, Greenpoint sold pools of mortgage-backed securities to plaintiff
   pursuant to two agreements in which Greenpoint made certain representation and warranties (“R
   & Ws”) regarding the quality of the subject loans. Lehman XS, 916 F.3d at 120-21. The agreements
   contained an indemnification clause which stated, in relevant part:
            [GreenPoint] agrees to indemnify [Lehman] and hold it harmless from and against
            any and all claims, losses, damages, penalties, fines, forfeitures, legal fees and
            related costs, judgments, and any other costs, fees and expenses that [Lehman] may
            sustain in any way related to (i) any act or omission on the part of [GreenPoint] or
            any other person or entity in the origination, receiving, processing, funding or
            servicing any Mortgage Loan prior to the related Transfer Date or otherwise arising
            from the transfer of servicing of the Mortgage Loans provided for in this
            Agreement, [and] (ii) any assertion based on, grounded upon [or] resulting from a

                                                   - 18 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 19 of 24



            Breach of any of [GreenPoint's R & Ws] contained herein.... [GreenPoint] shall
            immediately notify [Lehman] if a claim is made by a third party with respect to this
            Agreement or the Mortgage Loans ...
   Id. at 121 (alterations in original). After discovering the purchased loans breached GreenPoint's R
   & Ws under the agreements, plaintiff filed a complaint alleging causes of action for, among others:
   (1) breach of contract seeking specific performance; (2) breach of contract seeking monetary
   damages; and (3) indemnification based on the language in the agreements. Id. at 123.
            Critical to this Motion, the Second Circuit concluded the analogous indemnification clause
   in Lehman XS did “not ‘unequivocally’ or in ‘unmistakably clear’ language extend to first-party
   claims.” Id. at 126-27. Consequently, “[i]n the absence of such language, the provision must be
   read to contemplate an actual indemnification scenario,” in which Titan would only be entitled to
   repayment if it had suffered losses related to liability to a third party directly tied to Naglreiter’s
   supposed-breaches of the Agreements. See id. at 126-27. However, nowhere does Titan allege this;
   the only “damages” Titan alleges are costs associated with its decision to voluntarily retain the
   services of a new provider for the services Naglreiter was performing, (see Am. Countercl. ¶ 62),
   which are not unequivocally or unmistakably covered by PSA § 14.1. Therefore, Titan has failed
   to state a claim for indemnification, nor will it be able to, and Count IV must be dismissed with
   prejudice.
                   2.      Titan’s indemnification claim must be dismissed as duplicative of its
                           breach of contract claim and contrary to the PSA’s express limitation
                           of liability provisions.
            As established above, Titan’s indemnification claim is nothing more than a repackaged
   version of its breach of contract claim, and therefore should be dismissed as duplicative.
   Comparing the claims, Titan seeks the same relief in both. (Compare Am. Countercl. ¶¶ 34, 45
   with ¶ 62). Therefore, any argument that Section 14.1 provides an “independent” remedy different
   than the remedy Titan seeks in its breach of contract claim is meritless. See Lehman XS, 916 F.3d
   at 127 (“[T]he indemnification claim cannot be ‘independent’ if its success directly depends on
   the breaches of the R & Ws in the [agreements] outlined in the contract claims.”). Here, as in
   Lehman XS, “[t]here is no ‘indemnified’ party who covered a loss that should have been paid by a
   third-party obligor. There is thus no ‘independent’ claim for indemnification.” Id.
            The PSA’s limitation of liability clauses further support this conclusion. The relief Titan
   seeks in its indemnification claim—incidental costs associated with starting with and equipping a
   new provider—are “Indirect Damages” as defined by the PSA and fall within Section 19.3 which

                                                   - 19 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 20 of 24



   bars “any indirect, incidental, special, consequential . . . damage or loss (including loss of profit,
   business investment, reputation and anticipated savings) whether in contract, warranty, negligence,
   tort, strict liability or otherwise….” (PSA § 19.3).
            Because the relief Titan seeks is governed by Section 19.3, Titan’s claim is barred unless
   an exception applies. One such exception is in the case of a party’s breach of their indemnification
   obligations. This illustrates the absurdity of Titan’s indemnification claim. If this exception applies
   to Titan’s first-party indemnification claim, one could circumvent the limitation of liability clause
   simply by repackaging a breach of contract claim as a first-party indemnification claim. 20 This
   would completely vitiate Section 19.3 and render it meaningless. New York law does not permit
   such a result:
            In interpreting a contract under New York law, “words and phrases ... should be
            given their plain meaning,” and the contract “should be construed so as to give full
            meaning and effect to all of its provisions.” Shaw Group, Inc. v. Triplefine Int'l
            Corp., 322 F.3d 115, 121 (2d Cir. 2003) (citation and internal quotation marks
            omitted). “[A]n interpretation of a contract that has ‘the effect of rendering at least
            one clause superfluous or meaningless … is not preferred and will be avoided if
            possible.’” Id. at 124 (quoting Galli v. Metz, 973 F.2d 145, 149 (2d Cir. 1992)
            (internal quotation marks omitted)).
   LaSalle Bank Nat. Ass’n v. Nomura Asset Capital Corp., 425 F.3d 195, 206 (2d Cir. 2005).21 For
   the foregoing reasons, Titan’s first-party indemnification claim must be dismissed with prejudice.
   IV.      Titan’s Conversion Claim Must Be Dismissed
            Titan’s conversion claim must be dismissed for the same reason as its fraud and negligence
   claims: the alleged conduct forming the basis of the conversion claim is the same as Titan’s breach
   of contract claim, and thus barred by the independent tort rule. “Where there is a contractual
   relationship between the parties, the alleged conversion must go beyond, and be independent from,

   20
      If Titan’s indemnification claim is permitted to proceed then Naglreiter would have an equally
   viable claim for first-party indemnification against Titan and could seek additional indirect,
   incidental, special, consequential, etc. damages in its case in chief, thereby circumventing the
   limitation of indirect damages liability the Parties contracted for.
   21
      "[A] court should not adopt an interpretation which will operate to leave a provision of a contract
   without force and effect." Amaranth LLC v. J.P. Morgan Chase & Co., 888 N.Y.S.2d 489, 493
   (App. Div. 1st Dep't 2009). To that end, it is a basic tenet of New York law that contracts are to
   be interpreted as a whole. United States v. Hamdi, 432 F.3d 115, 123 (2d Cir. 2005). "[S]pecific
   clauses of a contract are to be read consistently with the over-all manifest purpose of the parties'
   agreement." Barrow v. Lawrence United Corp., 538 N.Y.S.2d 363, 365 (App. Div. 1989) (internal
   citations omitted).

                                                    - 20 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 21 of 24



   a failure to comply with the terms of a contract.” Intertech Trading Corp. v. JP Morgan Chase
   Bank, N.A., No. 17-cv-21091, 2017 WL 7792705, at *5 (S.D. Fla. Aug. 28, 2017) (Altonaga, J.)
   (quotations and citations omitted); see also Cutler v. Voya Fin., Inc., No. 18-cv-20723, 2018 WL
   4410202, at *5 (S.D. Fla. Aug. 23, 2018) (Torres, M.J.) (“[T]he Eleventh Circuit and Florida courts
   have consistently held that a conversion action is not an appropriate means of vindicating a claim
   which essentially alleges breach of contract.” (quotation and citation omitted)), report and
   recommendation adopted, 2018 WL 7627867 (S.D. Fla. Oct. 26, 2018) (Williams, J.).22
            Titan’s conversion claim seeks compensatory damages for Naglreiter’s alleged failure to
   “return” the tools and equipment, which are considered “Capital Assets” under the PSA. (See Am.
   Countercl. ¶¶ 36, 64-65). In support of its conversion claim, Titan alleges, “[b]y failing to return
   Titan’s property, Naglreiter has deprived Titan of the use of its property.” (Id. at ¶ 66). However,
   this is the exact allegation that forms a part of Titan’s breach of contract claim. (See id. at ¶ 45
   (“Naglreiter breached the PSA and SOWs by: … (5) failing to return property paid for by Titan as
   required by the terms of the agreements….”)). Notably, Titan does not seek the return of “its”
   property, but instead seeks compensatory damages—the same relief it seeks in its breach of
   contract claim. (See Am. Countercl., Count V, Prayer for Relief at 22). The Parties are in a
   contractual relationship, “and the alleged conversion fails to go beyond, and be independent from,
   a failure to comply with the terms of a contract.” Intertech Trading, 2017 WL 7792705, at *5.
   Therefore, because the return of property is governed by Section 7.4 of the PSA, and forms the
   basis of Titan’s breach of contract claim, Titan’s conversion claim must be dismissed with
   prejudice.
   V.       Titan’s Civil Theft Claim Fails to State a Claim and Is Not Independent From Its
            Breach of Contract Claim




   22
     To the extent this Court finds New York law applies to Titan’s conversion claim, New York law
   appears to be in conformity with Florida law. See, e.g., Fesseha v. TD Waterhouse Inv. Servs., 305
   A.D.2d 268, 269, 761 N.Y.S.2d 22, 24 (2003) (“A cause of action for conversion cannot be
   predicated on a mere breach of contract. Here, plaintiff's conversion claim allege[d] no
   independent facts sufficient to give rise to tort liability and, thus, was nothing more than a
   restatement of his breach of contract claim.”) (internal quotations and citations omitted); Wolf v.
   Nat’l Council of Young Israel, 264 A.D.2d 416, 417, 694 N.Y.S.2d 424 (1999) (“Since the
   appellant’s conversion counterclaim does not stem from a wrong independent of the alleged breach
   of the mortgage agreements, it was properly dismissed.”).

                                                  - 21 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 22 of 24



             Titan’s civil theft claim must be dismissed for failure to state a claim because (1) Titan
   does not allege that Naglreiter acted with criminal intent to deprive Titan of its property, and (2)
   Titan fails to allege a sophisticated scheme of deceit and fraud.
             “To establish a claim for civil theft, a party must prove that a conversion has taken place
   and that the accused party acted with criminal intent.” Heldenmuth v. Groll, 128 So. 3d 895, 896
   (Fla. 4th DCA 2013) (emphasis added) (quoting Gasparini v. Pordomingo, 972 So. 2d 1053, 1056
   (Fla. 3d DCA 2008)). And to bring a claim for civil theft under Florida law for property that is also
   the subject of a contract, “the civil theft must go beyond, and be independent from, a failure to
   comply with the terms of the contract.” Appleton Productions, Inc. v. Auto Sport Group, Inc., No.
   18-CV-81435, 2018 WL 7287158, at *2 (S.D. Fla. Dec. 26, 2018) (Rosenberg, J.) (quoting
   Heldenmuth, 128 So. 3d at 896). “Where the property at issue is also the subject of a contract
   between the parties, a civil theft claim requires additional proof of an intricate sophisticated
   scheme of deceit and theft.” Id. (quoting Gersh v. Cofman, 769 So. 2d 407, 409 (Fla. 4th DCA
   2000)).
             Titan’s civil theft claim involves property Titan allegedly provided to Naglreiter, either
   directly or indirectly, which is the subject of and covered by the PSA. (See Am. Countercl. ¶¶ 35-
   38, 77).23 In cases such as this, when the property at issue is subject to a contract between the
   parties, Titan must allege an “intricate sophisticated scheme of deceit and theft” in order to satisfy
   its pleading burden. See Appleton, 2018 WL 7287158, at *2-3. For example, in Appleton the court
   found that the plaintiff had sufficiently stated a cause of action for civil theft when it alleged a
   sophisticated scheme to deprive plaintiff of the property that included three separate
   misrepresentations about the property (“a series of deceptions”) which induced plaintiff to hand
   over possession and title to the vehicle at issue. See id. at *3. Importantly, the alleged
   misrepresentations were independent of and fell outside the terms of the contract between the
   parties. See id. at *2-3.
             Here, Titan does not allege a “series of deceptions” that Naglreiter has employed to deprive
   Tian of its property, or an “intricate sophisticated scheme of deceit and theft.” Instead, this is a
   straightforward breach of contract issue—the property at issue is subject to and governed by the


   23
      Titan fails to incorporate by reference its general allegations in Count VII for civil theft, which
   appears to have been an oversight. (See Am. Countercl. ¶ 77 (beginning: “As set forth above, . .
   .”)).

                                                    - 22 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 23 of 24



   terms of the PSA. While the parties have a dispute over whether Titan has sufficiently complied
   with the requirements of the PSA to take possession of that property (and Naglreiter’s claim for
   storage fees for Titan’s failure to timely remove the property at its own cost), this dispute does not
   arise to the level of a civil theft claim under Florida law—a claim that Titan must prove by clear
   and convincing evidence. Thus, it must be dismissed with prejudice, and Naglreiter should be
   awarded fees incurred in defending against this frivolous claim. See Fla. Stat. § 772.11(1).
   VI.      Titan’s Claims Seeking “Wrongful Act Damages” Must Be Dismissed or Stricken
            from the Counterclaim for Failure to State a Claim
            Titan seeks the recovery of “wrongful act damages” as part of its recovery for its breach of
   contract, fraudulent inducement, and negligent misrepresentation claims. (See Am. Countercl.,
   Counts I–III, Prayers for Relief, at 19-21). Naglreiter interprets this request as one for damages
   pursuant to Florida’s “wrongful act doctrine.” In addition to the reasons outlined above, Titan’s
   fraud claims seeking this relief must also be dismissed—or, in the alternative, the requested relief
   should be stricken from the corresponding Prayers for Relief pursuant to Rule 9(f), Fed. R. Civ.
   P.—because: (1) Titan fails to state a claim for which this relief can be granted as a matter of law,
   and (2) such relief is explicitly barred pursuant to the Agreements’ limitation of liability
   provisions.
            Florida courts “have recognized the ‘wrongful act doctrine’ which permits a plaintiff to
   recover third-party litigation expenses as special damages where the defendant’s wrongful act
   caused the plaintiff to litigate with the third-party.” Winselmann v. Reynolds, 690 So. 2d 1325,
   1328 (Fla. 3d DCA 1997). That doctrine provides that:
            where the wrongful act of the defendant has involved the claimant in litigation with
            others or placed him (or her) in such relation with others as makes it necessary to
            incur expenses to protect his interest, such costs and expenses, including attorney's
            fees, should be treated as the legal consequences of the original wrongful act and
            may be recovered as damages.
   Id. (collecting cases). Titan does not allege in its Counterclaim that Naglreiter’s conduct caused
   Titan to incur expenses or attorneys’ fees in litigation with a third-party. Thus, Titan has failed to
   state a claim for such relief and it must be dismissed and/or stricken from Counts I, II, and III.
            Additionally, such dismissal should be with prejudice because even if Titan could allege
   sufficient facts—which it cannot—such relief is explicitly barred by the Agreements’ limitation of
   liability provisions. (See PSA §§ 19.2, 19.3).



                                                    - 23 -
   52520348;2
Case 0:19-cv-62574-MGC Document 43 Entered on FLSD Docket 03/30/2020 Page 24 of 24



                                              Conclusion
            For the reasons discussed above, Titan’s claims for fraudulent inducement, negligent
   misrepresentation, indemnification, conversion, and civil theft against Naglreiter should be
   dismissed, with prejudice. Additionally, Titan’s claims seeking “wrongful act damages” should be
   dismissed and/or stricken as a matter of law.

   Dated: March 30, 2020.                                   Respectfully submitted,

                                                            Akerman LLP

                                                            /s/ Ashley A. Sawyer
                                                            Mark J. Bernet, Esq.
                                                            Florida Bar No. 606359
                                                            401 E. Jackson Street, Suite 1700
                                                            Tampa, Florida 33602
                                                            Telephone: (813) 223-7333
                                                            Facsimile: (813) 218-5495
                                                            Email: mark.bernet@akerman.com
                                                            Email: judy.barton@akerman.com

                                                            and

                                                            Ashley A. Sawyer, Esq.
                                                            Florida Bar No. 0012131
                                                            Max C. Rudolf, Esq.
                                                            Florida Bar No. 98766
                                                            350 E. Las Olas Blvd., Suite 1600
                                                            Fort Lauderdale, FL 33301
                                                            Telephone: (954) 463-2700
                                                            Email: ashley.sawyer@akerman.com
                                                            Email: jill.parnes@akerman.com
                                                            Email: max.rudolf@akerman.com
                                                            Email: grace.veniero@akerman.com

                                                            Counsel for Naglreiter Consulting, LLC

                                   CERTIFICATE OF SERVICE

            I hereby certify a true and correct copy of the foregoing was served on March 30, 2020,

   via CM-ECF on all counsel of record.


                                                            /s/ Ashley A. Sawyer

                                                   - 24 -
   52520348;2
